Citation Nr: 1426137	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO. 09-40 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for a left hip disability, to include traumatic arthritis.

2. Entitlement to an increased rating in excess of 10 percent for a left knee disability, to include a torn meniscus.

3. Entitlement to an increased rating in excess of 10 percent for a right knee disability, to include traumatic arthritis.

4. Entitlement to an increased rating in excess of 10 percent for a low back disability, to include traumatic arthritis of the lumbar spine.

5. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia. In that decision, the RO denied increased ratings for the Veteran's service connected left hip, bilateral knee, and low back disabilities.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has submitted a formal application for TDIU and has repeatedly stated that his service-connected disabilities have rendered him unable to work. As such, the Board finds that a claim of TDIU has been raised by the record and is before the Board.

In February 2014 the Veteran submitted a new power of attorney form naming Disabled American Veterans (DAV) as his representative. However, DAV has not yet submitted an informal hearing presentation. While normally an informal hearing presentation would need to be obtained prior to a Board decision, the Board has determined it must remand the Veteran's claims for further development and is not deciding any of the issues on appeal on the merits. Therefore, the Board finds that the Veteran is not prejudiced by the lack of an informal hearing presentation at this time. As there is no prejudice to the Veteran, in the interest of the expedient processing of the claim the Board will remand the claims for further development.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA's duty to assist a claimant includes the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). In an October 2013 statement in support of his claim, the Veteran indicated that he was currently receiving Social Security disability payments for his service-connected disabilities. The Board notes that in a December 2013 notice of a deferred rating, the RO noted that it was necessary to obtain the Veteran's Social Security records. However, there is no evidence that the records have as of yet been associated with either the physical claims file or the electronic claims files. While the Board notes that development might still be underway, as these records are potentially relevant to the Veteran's claims for increased ratings and entitlement to TDIU the Board finds it must remand the claims herein so that the Social Security records can be obtained.

When VA does provide an examination, it must be adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). In an October 2013 statement in support of his claim the Veteran stated that his medical conditions were worsening, and in April 2008 and June 2008 statements the Veteran alleged new symptoms, such as locking in his knees bilaterally, radiating pain and muscle spasms in the lumbar spine, and limited mobility in the left hip. While the mere passage of time is not grounds for a new examination, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination. See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995). As the Veteran has alleged new and worsening symptoms since his last January 2008 VA examination, the Board finds it is necessary to remand the claim for additional VA examinations to determine the current severity of the Veteran's left hip, bilateral knee, and low back disabilities.

As discussed above, the Board has taken jurisdiction over the Veteran's claim for TDIU. See Rice, 22 Vet. App. at 453-54. The Board further finds that the Veteran's claim for TDIU is inextricably intertwined with his claims for increased ratings for his left hip, bilateral knee and low back disabilities, and therefore must also be remanded. See Harris v. Derwinski, 1 Vet. App. 180 (1991).

While on remand, appropriate efforts should be made to obtain any further relevant treatment records identified and authorized for release by the Veteran, to include further records from the Atlanta VA Medical Center and Austell CBOC.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits. All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2. Make appropriate efforts to obtain and associate with the claims file any further medical records (VA or private) identified and authorized for release by the Veteran, including any further treatment records from the Atlanta VA Medical Center and the Austell CBOC.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. After completing the development listed above to the extent possible, schedule the Veteran for an appropriate examination by a medical professional to determine the current nature and severity of his service-connected left hip, left knee, and right knee disabilities. The claims folder must be made available to the examiner in conjunction with the examination. Any indicated studies should be performed. The examiner should obtain a detailed clinical history from the Veteran. All pertinent pathology found on examination should be noted in the report of the evaluation.

All indicated studies, including X-ray and range of motion studies in degrees, should be performed. In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain. To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed. The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner. If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

With respect to the Veteran's bilateral knee disabilities, the examiner must specifically determine whether the Veteran has recurrent subluxation or lateral instability, and characterize any such impairment as slight, moderate, or severe.

The examiner should also comment, to the extent possible, as to the functional and occupational impairment resulting from the Veteran's left hip, left knee, and right knee disabilities.

The supporting rationale for all opinions expressed must be provided.

4. After completing the development listed in Directives 1 and 2 to the extent possible, schedule the Veteran for an appropriate examination by a medical professional to determine the current nature and severity of his service-connected low back disability, to include both orthopedic and neurological manifestations. The claims folder must be made available to the examiner in conjunction with the examination. Any indicated studies should be performed. The examiner should obtain a detailed clinical history from the Veteran. All pertinent pathology found on examination should be noted in the report of the evaluation. 

All indicated studies, including X-ray and range of motion studies in degrees, should be performed. In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain. To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed. The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner. If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

In addition, the examiner should determine whether there is any neurological impairment that is as likely as not associated with the service-connected low back disability, and if so, to describe the nature and severity of that impairment.  

The examiner should also comment, to the extent possible, as to the functional and occupational impairment resulting from the Veteran's low back disability.

The supporting rationale for all opinions expressed must be provided.

5. Thereafter, readjudicate the issues on appeal as noted above, to include TDIU. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



